Citation Nr: 1413245	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for headaches.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In October 2013, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in December 2013.  In December 2013, the Veteran and his representative were provided with a copy of the VHA opinion.  In February 2014, the Veteran's representative submitted additional argument.  


FINDING OF FACT

The evidence clearly and unmistakably establishes that the Veteran had headaches that pre-existed service and that there was no increase in severity during service.  


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in August 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); 



Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, private records, VA records, records from the Social Security Administration (SSA), and a VHA opinion. 

A VHA opinion was obtained in December 2013.  The Board finds that the opinion is adequate as the VHA physician accounted for the significant facts in the case and provided rationale to support the conclusion reached in the opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  





Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) . 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  


"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 






If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran asserts he had headaches before service, following a head injury at age three, and that during service, his headaches worsened.  

The Veteran was born in 1954.  He served on active from September 1972 to September 1974.  

On a medical history form on enlistment examination, the Veteran checked that he had periods of unconsciousness.  The examiner indicated that the Veteran suffered a cerebral concussion five years earlier, that he was completely recovered, and that he denied any residuals.  There was no reference to headaches.  The neurological evaluation was normal.  

In December 1972, the Veteran complained of pain in his head from a plate.  In May 1973, the Veteran complained of headaches and he reported that he had a plate put in his head before entering the Army.  He stated that he was presently having severe headaches.  The impression was headaches.  

On neurosurgical consultation in December 1973, there was a history of a depressed skull fracture with fixation by a plate at age three and headaches of long standing.  The Veteran complained of headaches and pain at the site of the surgery.  



It was noted that X-rays showed a 5 cm. x 4 cm. defect of the right parietal bone with wire sutures.  The impression was tension headaches.  In February 1974, the Veteran stated that his headaches were unchanged and that the headaches were brought on by loud noises.  The impression was scalp and cranium tenderness in the right parietal area secondary to a plate for a depressed fracture and tension headaches; and hyperacusis.  In April 1974, the Veteran complained of headaches in the area of the posterior right skull.  The impression was tension headaches.  

On separation examination in August 1974, there were no abnormal findings and the neurological evaluation was normal.  

After service, in February 1995, a VA radiological report, as to the Veteran's sinuses, related an impression that the Veteran's paranasal sinuses showed no abnormality.  The examiner indicated that, incidentally, there was a large surgical bony defect in the right posterior parietal area.  There was no reference to headaches at that time.  

In September 2008 records from Tuomey Healthcare show that the Veteran complained of chest pain and headaches.  As to the Veteran's surgical history, it was noted that he had a plate in his head in 1957.  The final diagnoses included headaches.  

In January 2009, a CT scan by VA showed encephalomalacia in the right parietal region from the level of the lateral ventricle  and a metallic plate adjacent to an old, suspected infarct.  

In February 2009, VA records show the Veteran gave a history that at age three he was hit by a car and he sustained a head injury that required surgery and fixation by a metal plate.  The Veteran stated that he had suffered from headaches since childhood, but the headaches had worsened and became more severe about two years earlier.  



The Veteran stated that the headaches were precipitated by noise or changes in his head position.  The impression was traumatic brain injury at age three with headaches currently caused by occipital neuralgia.  

In May 2009, a VA record included migraines headaches secondary to remote childhood trauma.  In June 2009, history included headaches since childhood.  It was noted that the Veteran had a craniotomy.  The Veteran stated that he had residual left-sided weakness from his injury and that he also had persistent daily headaches.  He stated that the headaches mainly emanated from the scar on the scalp from the craniotomy.  The assessment was a history of headaches since a head injury and surgery in 1957 and a more recent history of "staring spells" with post-ictal confusion.  The impression included occipital neuralgia and complex partial seizures.  

In December 2103, the Board obtained a VHA opinion from a neurologist.  The VHA expert noted that the Veteran, by his report, was hit by a car at three years old and that he suffered a head injury that required cranial surgery and the placement of a metal plate.  The VHA expert noted that the Veteran had chronic headaches throughout his life.  The VHA expert stated that the Veteran was seen for headaches during his period of active service in 1973, and that X-rays documented a skull defect and wires.  The VHA expert noted that the Veteran had stated that his headaches had worsened over the prior two years.  A computed tomography scan, at that time, showed encephalomalacia in the right parietal region and a metal plate in the skull adjacent to the brain abnormality.  The VHA expert stated that the findings were consistent with the Veteran's head injury at age three with subsequent surgery.  

The VHA expert expressed the opinion that it was his best medical opinion that there was unmistakable evidence that the Veteran's problems were late sequelae of the original head injury and that the s service activities did not aggravate the condition.  




The VHA expert explained that the opinion was based on the fact that the Veteran reported chronic headaches throughout his life following the head injury, and the fact that the headaches did not significantly worsen, by his report in 2009, until around 2007, which would be about thirty-four years after service.  

Analysis

As headaches were not noted on entrance examination, the presumption of soundness attaches to headaches.  38 U.S.C. A. § 1111.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, that is, the evidence is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  

The record shows that according to the Veteran's own statements during service, he indicated that he had headaches of long standing following a depressed skull fracture with fixation of a plate at age three.  The Veteran referred to headaches in the area of the previous skull fracture or site of surgery on several occasions.  

As a matter of law, the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the Veteran's own admissions of a preservice disability.  Doran v. Brown, 6 Vet. App. 283, 286 (1994); see Harris v. West, 203 F.3d 1347, 1349 (Fed.Cir.2000) (The United Stated Court of Appeals for the Federal Circuit favorably cited Doran, and stated that a later medical opinion based on statements made by the Veteran about the preservice history of a condition may be sufficient to rebut the preexistence prong of the presumption of soundness, notwithstanding the lack of contemporaneous clinical evidence or recorded history.).  



In post-service statements, including at a hearing, the Veteran stated that he had headaches prior to service.  He has not denied having made in-service statements about pre-existing headaches.  

On the basis of the Veteran's own admissions, there is clear and unmistakable evidence to rebut the presumption of soundness as to the preexistence prong of the presumption.  

In addition to requiring VA to prove by clear and unmistakable evidence that the Veteran's condition pre-existed service, under the same evidentiary standard, VA must show that the pre-existing injury or disease was not permanently aggravated by service.  Wagner at 1096.  

The record contains an opinion of a VHA expert who stated that the Veteran's headaches clearly were late sequelae of the original head injury and that the Veteran's service activities did not aggravate the condition.  The VHA expert stated that the opinion was based on the fact that the Veteran reported chronic headaches throughout his life following the head injury, and the fact that headaches did not significantly worsen, by his report in 2009, until around 2007, which would be about thirty-four years after service.  

In the absence of any medical opinions to the contrary, the Board finds that there is clear and unmistakable evidence that there was no increase in the severity of the pre-existing headaches, considering the manifestations of the disability prior to, during, and subsequent to service.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

Although the Veteran is competent to describe increased headache symptoms during service, the question of aggravation of a pre-existing condition is an issue that requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on aggravation of pre-existing headache symptoms.  

For this reason, aggravation of pre-existing headache symptoms, as opposed to merely reporting headache symptoms, is not a matter that the Veteran is competent to identify.  To the extent that the Veteran's statements and testimony are offered as proof of aggravation, the statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claim.  

Since a lay person is not competent to identify aggravation, and as the question of aggravation involves a medical determination, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.




The competent medical evidence on the question of aggravation of the pre-existing headaches consists of the December 2013 opinion of a VHA physician, who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  

Therefore, in this case, aggravation is not conceded, because the preexisting disability underwent no increase in severity during service on the basis of all the evidence of record, pertaining to the manifestations of the disability prior to, during, and subsequent to service, as the symptoms before and during service did not change, and the post-service more severe headaches were documented many years after service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In sum, there is clear and unmistakable evidence that the Veteran had headaches that pre-existed service and the headaches were not aggravated during service. As the burden of proof has been met to rebut the presumption of soundness, the claim of service connection is not established.  Wagner at 1096. 


ORDER

Service connection for headaches is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


